Name: Council Decision 2007/808/CFSP of 6 December 2007 amending Decision 2006/807/CFSP on the European Union Police Mission for the Palestinian Territories
 Type: Decision
 Subject Matter: EU finance;  public finance and budget policy;  cooperation policy;  Asia and Oceania;  European construction
 Date Published: 2007-12-08

 8.12.2007 EN Official Journal of the European Union L 323/56 COUNCIL DECISION 2007/808/CFSP of 6 December 2007 amending Decision 2006/807/CFSP on the European Union Police Mission for the Palestinian Territories THE COUNCIL OF THE EUROPEAN UNION, Having regard to Council Joint Action 2005/797/CFSP of 14 November 2005 on the European Union Police Mission for the Palestinian Territories (1), and in particular Article 14(2) thereof, in conjunction with the second indent of Article 23(2) of the Treaty on European Union, Whereas: (1) On 14 November 2005 the Council adopted Joint Action 2005/797/CFSP on the European Union Police Mission for the Palestinian territories for a period of three years. The operational phase of the Mission started on 1 January 2006. (2) On 20 November 2006, the Council adopted Decision 2006/807/CFSP (2) establishing that the budget intended to cover the expenditure related to the mission from 1 January 2007 to 31 December 2007 was to be EUR 2 800 000. (3) This budget should also cover the expenditure related to the mission from 1 January 2007 to 29 February 2008, HAS DECIDED AS FOLLOWS: Article 1 Article 1 of Decision 2006/807/CFSP should be replaced by the following: Article 1 1. The final budget intended to cover the expenditure related to the mission from 1 January 2007 to 29 February 2008 shall be EUR 2 800 000. 2. The budget of EUPOL COPPS for the period from 1 March 2008 to 31 December 2008 shall be decided by the Council before 29 February 2008.. Article 2 This Decision shall enter into force on the date of its adoption. Article 3 This Decision shall be published in the Official Journal of the European Union. Done at Brussels, 6 December 2007. For the Council The President A. COSTA (1) OJ L 300, 17.11.2005, p. 65. (2) OJ L 329, 25.11.2006, p. 76.